Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 03, 2015

The Court of Appeals hereby passes the following order:

A15A2192. JERRY D. PARRIS v. THE STATE.

      In 2002, a jury convicted Jerry Parris of rape. We affirmed his conviction.
Parris v. State, 258 Ga. App. 49 (572 SE2d 728) (2002). Parris later filed an
extraordinary motion for a new trial and an amended extraordinary motion for a new
trial, which the trial court denied by orders dated June 23 and 29, 2015. Parris then
filed a notice of appeal to this Court. We lack jurisdiction.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. OCGA § 5-6-35 (a) (7); Balkcom v. State, 227
Ga. App. 327, 329 (489 SE2d 129) (1997). Thus, Parris is not entitled to a direct
appeal from the orders he challenges, and this direct appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            08/03/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.